DETAILED ACTION 
The amendment submitted on March 31, 2021 has been entered.  Claims 1-6 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Withdrawn /Objections Rejections 
The objection to claim 8 is withdrawn because this claim has been cancelled.  
The rejection of claims 1-8 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collery (Anticancer Res. 16, 687-91 (1996)) is withdrawn because the independent claim has been limited to “lung cancer, breast cancer, prostate cancer, lymphoma or multiple myeloma,” which are not specifically disclosed by the reference.  
The rejection of claims 1-2, 4-5, and 7-8 under pre-AIA  35 U.S.C. 102(b) as being antici-pat-ed by Bernstein (WO 2008/036429 A1) is withdrawn because “preventing” and “delaying” have been deleted from claim 1.  
The rejection of claims 1-2, 4-5, and 7-8 for obviousness-type double patenting over Patent No. 9,725,471 B2 is withdrawn because the terminal disclaimer submitted on April 1, 2021 has been approved.  
New Grounds for Rejection Claim Rejections – 35 USC § 112 
The following is a quotation of pre-AIA  35 U.S.C. 112, second and fourth paragraphs:  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 2 and 5 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which appli-cant regards as the invention.  The independent claim is directed to a method of treating bone metastasis, but dependent claim 2 requires the same patient not to have bone metastases.  It is not clear how both conditions can exists because they appear to be mutually exclusive.  Claim 5 is included in this rejection only inasmuch as it depends from claim 2.  
Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend or for failing to include all the limitations thereof.  Claim 1 is directed to a method of treating bone metastasis, so claim 3 is redundant.  Claims 4 and 6 are also of identical scope.
Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (c) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1, 3-4, and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collery (Crit. Rev. Oncol. Hematol. 42(3), 283-96 (2002)).  
Collery discloses (p. 290): 
Ga[llium] nitrate, administered i.p. at a dose of 37.5 mg/kg/24 h for five consecutive days, starting 5 days after transplantation of a Lewis lung carcinoma, inhibited both tumour growth and formation of lung metastases.  At a lower dose (23.1 mg/kg/24 h) Ga is not active against the primary tumour, but significantly decreases the number of lung metastases.  
The difference between the prior art and the claims at issue is that Collery does not specifically disclose using tris(8-quinolinolato)Ga(III) as the source of the gallium.  This subject matter, however, would have been prima facie obvious when the teachings of the reference are considered as a whole.  This is because Collery teaches that gallium nitrate and tris(8-quino-linolato)Ga(III) (see, e.g., the Abstract) are more or less the same.  In general, one would have viewed substituting one drug for another drug in the same therapeutic class as being prima facie obvious.  By substituting tris(8-quinolinolato)Ga(III) for the gallium nitrate in the paragraph quoted above, one arrives at subject matter within the scope of the instant claims.  See MPEP 2144.06(II) (“SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”).  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628